UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 Commission File No. 0-22750 ROYALE ENERGY, INC. (Name of registrant in its charter) California 33-0224120 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, CA 92108 (Address of principal executive offices) Issuer's telephone number: 619-881-2800 Securities registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, no par value per share (Title of Class) Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best or registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x At June 30, 2011, the end of the registrant’s most recently completed second fiscal quarter, the aggregate market value of common equity held by non-affiliates was $22,156,350. At December 31, 2011, 10,790,431 shares of registrant's Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE:The issuer’s proxy statement for its annual meeting of stockholders, to be filed within 120 days after December 31, 2011, will contain the information required by Part III, Items 10, 11, 12, 13 and 14, which information is hereby incorporated by reference into this Form 10-K. Table of Contents TABLE OF CONTENTS PART I 1 Item 1 Description of Business 1 Plan of Business 2 Competition, Markets and Regulation 3 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 7 Item 2 Description of Property 7 Northern California 8 Developed and Undeveloped Leasehold Acreage 8 Drilling Activities 8 Production 9 Net Proved Oil and Natural Gas Reserves 10 Item 3 Legal Proceedings 10 Item 4 Mine Safety Disclosures 10 PART II 11 Item 5 Market for Common Equity and Related Stockholder Matters 11 Dividends 11 Recent Sales of Unregistered Securities 11 Performance Graph 11 Item 6 Selected Financial Data 12 Item 7 Management’s Discussion and Analysis of financial Condition and Results of Operations 13 Critical Accounting Policies 13 Results of Operations for the Twelve Months Ended December 31, 2011, as Compared to the Twelve Months Ended December 31,2010 14 Results of Operations for the Twelve Months Ended December 31, 2010, as Compared to the Twelve Months Ended December 31,2009 16 Capital Resources and Liquidity 17 Changes in Reserve Estimates 19 Item 7A Qualitative and Quantitative Disclosures About Market Risk 19 Item 8 Financial Statements 20 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 20 Item 9A Controls and Procedures 20 Disclosure Controls 20 Management Report on Internal Control over Financial Reporting 20 Changes in Internal Control over Financial Reporting 21 Limitations on Effectiveness of Controls 21 PART III 22 Item 10 Directors and Executive Officers of the Registrant 22 Item 11 Executive Compensation 22 Item 12 Security ownership of Certain Beneficial Owners and Management 22 Item 13 Certain Relationships and Related Transactions 22 Item 14 Principal Accountant Fees and Services 22 PART IV 23 Item 15 Exhibits and Financial Statement Schedules 23 SIGNATURES FINANCIAL STATEMENTS 24 F-1 Table of Contents ROYALE ENERGY, INC. PART I Item 1Description of Business Royale Energy, Inc. ("Royale Energy") is an independent oil and natural gas producer.Royale Energy's principal lines of business are the production and sale of natural gas, acquisition of oil and gas lease interests and proved reserves, drilling of both exploratory and development wells, and sales of fractional working interests in wells to be drilled by Royale Energy.Royale Energy was incorporated in California in 1986 and began operations in 1988.Royale Energy's common stock is traded on the NASDAQ Capital Market System (symbol ROYL).On December 31,2011, Royale Energy had 23 full time employees. Royale Energy owns wells and leases located mainly in the Sacramento Basin and San Joaquin Basin in California as well as in Utah, Texas, Oklahoma, Louisiana, and Alaska.Royale Energy usually sells a portion of the working interest in each lease that it acquires to third party investors and retains a portion of the prospect for its own account.Selling part of the working interest to others allows Royale Energy to reduce its drilling risk by owning a diversified inventory of properties with less of its own funds invested in each drilling prospect, than if Royale Energy owned the whole working interest and paid all drilling and development costs of each prospect itself.Royale Energy generally sells working interests in its prospects to accredited investors in exempt securities offerings.The prospects are bundled into multi-well investments, which permit the third party investors to diversify their investments by investing in several wells at once instead of investing in single well prospects. During its fiscal year ended December 31, 2011, Royale Energy continued to explore and develop natural gas properties with a concentration in California.We also acquired over 100,000 acres of prospective oil shale property in the north slope of Alaska.Additionally we own proved developed producing and non-producing reserves of oil and natural gas in Utah, Texas, Oklahoma and Louisiana.In 2011, Royale Energy drilled seven wells in northern and central California; four were commercially productive wells and three were dry holes.Royale Energy's estimated total reserves decreased from approximately 5.9 BCFE (billion cubic feet equivalent) at December 31, 2010 to approximately 4.6 BCFE at December 31, 2011.According to the reserve reports furnished to Royale Energy by Netherland, Sewell & Associates, Inc., and Source Energy, LLC, Royale Energy's independent petroleum engineers, the net reserve value of its proved developed and undeveloped reserves was approximately $10.3 million at December 31, 2011, based on natural gasprices ranging from $3.90 per MCF to $4.35 per MCF.Source Energy, LLC, supplied reserve value estimates for Royale Energy’s Utah properties, and Netherland, Sewell & Associates, Inc. provided reserve information for the Company’s California, Texas, Oklahoma and, Louisiana properties. Of course, net reserve value does not represent the fair market value of our reserves on that date, and we cannot be sure what return we will eventually receive on our reserves.Net reserve value of proved developed and undeveloped reserves was calculated by subtracting estimated future development costs, future production costs and other operating expenses from estimated net future cash flows from our developed and undeveloped reserves. Our standardized measure of discounted future net cash flows at December 31, 2011, was estimated to be $5,558,308.This figure was calculated by subtracting our estimated future income tax expense from the net reserve value of proved developed and undeveloped reserves, and by further applying a 10% annual discount for estimated timing of cash flows.A detailed calculation of our standardized measure of discounted future net cash flow is contained in Supplemental Information About Oil and Gas Producing Activities – Changes in Standardized Measure of Discounted Future Net Cash Flow from Proved Reserve Quantities, page F-28. Royale Energy reported gross revenues in connection with the drilling of wells on a "turnkey contract" basis, or sales of fractional interests in undeveloped wells, in the amount of $5,933,065 for the year ended December 31, 2011, which represents approximately 51% of its total revenues for the year.In 2010, Royale Energy reported $7,868,273 gross revenues from turnkey drilling operations for the year, representing 68% of Royale Energy's total revenues for that year. These amounts are offset by drilling expenses and development costs of $3,523,372 in2011, and $2,560,068 in 2010. In addition to Royale Energy's own geological, land, and engineering staff, Royale Energy hires independent contractors to drill, test, complete and equip the wells that it drills. Approximately 42% of Royale Energy's total revenue for the year ended December 31, 2011, came from sales of oil and natural gas from production of its wells in the amount of $4,879,397, in 2010, this amount was $3,047,201, which represented 26% of Royale Energy's total revenues. 1 Table of Contents Plan of Business Royale Energy acquires interests in oil and natural gas reserves and sponsors private joint ventures.Royale Energy believes that its stockholders are better served by diversification of its investments among individual drilling prospects.Through its sale of joint ventures, Royale Energy can acquire interests and develop oil and natural gas properties with greater diversification of risk and still receive an interest in the revenues and reserves produced from these properties.By selling some of its working interest in most projects, Royale Energy decreases the amount of its investment in the projects and diversifies its oil and gas property holdings, to reduce the risk of concentrating a large amount of its capital in a few projects that may not be successful. After acquiring the leases or lease participation, Royale Energy drills or participates in the drilling of development and exploratory oil and natural gas wells on its property.Royale Energy pays its proportionate share of the actual cost of drilling, testing, and completing the project to the extent that it retains all or any portion of the working interest. Royale Energy also may sell fractional interests in undeveloped wells to finance part of the drilling cost. A drilling contract that calls for a company to drill a well, for a fixed price, to a specified depth or geological formation is called a "turnkey contract." When Royale Energy sells fractional interests to raise capital to drill oil and natural gas wells, generally it agrees to drill these wells on a turnkey contract basis, so that the holders of the fractional interests prepay a fixed amount for the drilling and completion of a specified number of wells.Under a turnkey contract, Royale Energy recognizes gross revenue for the amount paid by the purchaser and agrees to pay the expense of drilling and development of the well for the participants.Sometimes the actual drilling and development costs are less than the fixed amount that Royale Energy received from the fractional interest sale. When Royale Energy authorizes a turnkey drilling project for sale, a calculation is made to estimate the pre-drilling costs and the drilling costs.A percentage for each is calculated.The turnkey drilling project is then sold to investors who execute a contract with Royale Energy.In this agreement, the investor agrees to share in the pre-drilling costs, which include lease costs, geological and geophysical costs, and other costs as required so that the drilling of the project can proceed.As stated in the contract, the percentage of the pre-drilling costs that the investor contributes is non-refundable, and thus on its financial statements, Royale Energy recognizes these non-refundable payments as revenue since the pre-drilling costs have commenced.The remaining investment is held and reported by Royale Energy as deferred turnkey drilling until drilling is complete. Once drilling has commenced, it is generally completed within 10-30 days.See Note 1 to Royale Energy's Financial Statements, at page F-8.Royale Energy maintains internal records of the expenditure of each investor's funds for drilling projects. Royale Energy generally operates the wells it completes.As operator, it receives fees set by industry standards from the owners of fractional interests in the wells and from expense reimbursements.For the year ended December 31, 2011, Royale Energy earned gross revenues from operation of the wells in the amount of $385,575, representing 3.3% of its total revenuesfor the year.In 2010, the amount was $394,483, which represented about 3.4%of total revenues.At December 31, 2011, Royale Energy operated 57 natural gas wells in California. Royale also owns an interest and operates seven natural gas wells in Utah and has non-operating interests in 12 oil and gas wells in Texas, three in Oklahoma, one in California, and two in Louisiana. Royale Energy currently sells most of its California natural gas production through PG&E pipelines to independent customers on a monthly contract basis, while some gas is delivered through privately owned pipelines to independent customers. Since many users are willing to make such purchase arrangements, the loss of any one customer would not affect our overall sales operations. All oil and natural gas properties are depleting assets in which production naturally decreases over time as the finite amount of existing reserves are produced and sold.It is Royale Energy’s business as an oil and natural gas exploration and production company to continually search for new development properties.The company’s success will ultimately depend on its ability to continue locating and developing new oil and natural gas resources. Natural gas demand and the prices paid for gas are seasonal. In recent years, natural gas demand and prices in Northern California have fluctuated unpredictably throughout the year. Royale Energy had no subsidiaries in 2011. 2 Table of Contents Competition, Markets and Regulation Competition The exploration and production of oil and natural gas is an intensely competitive industry.The sale of interests in oil and gas projects, like those Royale Energy sells, is also very competitive.Royale Energy encounters competition from other oil and natural gas producers, as well as from other entities which invest in oil and gas for their own account or for others, and many of these companies are substantially larger than Royale Energy. Markets Market factors affect the quantities of oil and natural gas production and the price Royale Energy can obtain for the production from its oil and natural gas properties.Such factors include: the extent of domestic production; the level of imports of foreign oil and natural gas; the general level of market demand on a regional, national and worldwide basis; domestic and foreign economic conditions that determine levels of industrial production; political events in foreign oil-producing regions; and variations in governmental regulations including environmental, energy conservation, and tax laws or the imposition of new regulatory requirements upon the oil and natural gas industry. Regulation Federal and state laws and regulations affect, to some degree, the production, transportation, and sale of oil and natural gas from Royale Energy’s operations.States in which Royale Energy operates have statutory provisions regulating the production and sale of oil and natural gas, including provisions regarding deliverability.These statutes, along with the regulations interpreting the statutes, generally are intended to prevent waste of oil and natural gas, and to protect correlative rights to produce oil and natural gas by assigning allowable rates of production to each well or proration unit. The exploration, development, production and processing of oil and natural gas are subject to various federal and state laws and regulations to protect the environment.Various federal and state agencies are considering, and some have adopted, other laws and regulations regarding environmental controls that could increase the cost of doing business.These laws and regulations may require: the acquisition of a permit by operators before drilling commences; the prohibition of drilling activities on certain lands lying within wilderness areas or where pollution arises; and the imposition of substantial liabilities for pollution resulting from drilling operations, particularly operations in offshore waters or on submerged lands.The cost of oil and natural gas development and production also may increase because of the cost of compliance with such legislation and regulations, together with any penalties resulting from failing to comply with the legislation and regulations.Ultimately, Royale Energy may bear some of these costs. Presently, Royale Energy does not anticipate that compliance with federal, state and local environmental regulations will have a material adverse effect on capital expenditures, earnings, or its competitive position in the oil and natural gas industry; however, changes in the laws, rules or regulations, or the interpretation thereof, could have a materially adverse effect on Royale Energy’s financial condition or results of operation. Royale Energy files quarterly, yearly and other reports with the Securities Exchange Commission.You may obtain a copy of any materials filed by Royale Energy with the SEC at 450 Fifth Street, N.W., Washington, D.C. 20549, by calling 1-800-SEC-0300.The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov.Royale Energy also provides access to its SEC reports and other public announcements on its website, http://www.royl.com. Item 1A Risk Factors In addition to the other information contained in this report, the following risk factors should be considered in evaluating our business. 3 Table of Contents We Depend on Market Conditions and Prices in the Oil and Gas Industry. Our success depends heavily upon our ability to market oil and gas production at favorable prices.In recent decades, there have been both periods of worldwide overproduction and underproduction of hydrocarbons and periods of increased and relaxed energy conservation efforts.As a result the world has experienced periods of excess supply of, and reduced demand for, crude oil on a worldwide basis and for natural gas on a domestic basis; these periods have been followed by periods of short supply of, and increased demand for, crude oil and, to a lesser extent, natural gas.The excess or short supply of oil and gas has placed pressures on prices and has resulted in dramatic price fluctuations. Natural gas demand and the prices paid for gas are seasonal.The fluctuations in gas prices and possible new regulations create uncertainty about whether we can continue to produce gas for a profit. Prices for oil and natural gas affect the amount of cash flow available for capital expenditures and our ability to borrow and raise additional capital.Lower prices may also reduce the amount of oil and natural gas that we can economically produce.Any substantial and extended decline in the price of oil or natural gas would decrease our cash flows, as well as the carrying value of our proved reserves, our borrowing capacity and our ability to obtain additional capital. Variance in Estimates of Oil and Gas Reserves could be Material. The process of estimating oil and gas reserves is complex, requiring significant decisions and assumptions in the evaluation of available geological, geophysical, engineering and economic data for each reservoir.As a result, such estimates are inherently imprecise.Actual future production, oil and gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and gas reserves may vary substantially from those estimated in reserve reports that we periodically obtain from independent reserve engineers. You should not construe the standardized measure of proved reserves contained in our annual report as the current market value of the estimated proved reserves of oil and gas attributable to our properties. In accordance with Securities and Exchange Commission requirements, we have based the standardized measure of future net cash flows from the standardized measure of proved reserves on the average price during the 12-month period before the ending date of the period covered by the report, whereas actual future prices and costs may vary significantly. The following factors may also affect actual future net cash flows: · the timing of both production and related expenses; · changes in consumption levels; and · governmental regulations or taxation. In addition, the calculation of the standardized measure of the future net cash flows using a 10% discount as required by the Securities and Exchange Commission is not necessarily the most appropriate discount rate based on interest rates in effect from time to time and risks associated with our reserves or the oil and gas industry in general. Furthermore, we may need to revise our reserves downward or upward based upon actual production, results of future development, supply and demand for oil and gas, prevailing oil and gas prices and other factors. Any significant variance in these assumptions could materially affect the estimated quantities and present value of our reserves.In addition, our standardized measure of proved reserves may be revised downward or upward, based upon production history, results of future exploration and development, prevailing oil and gas prices and other factors, many of which are beyond our control.Actual production, revenues, taxes, development expenditures and operating expenses with respect to our reserves will likely vary from the estimates used, and such variances may be material. 4 Table of Contents Future Acquisitions and Development Activities May Not Result in Additional Proved Reserves, and We May Not be Able to Drill Productive Wells at Acceptable Costs. In general, the volume of production from oil and gas properties declines as reserves are depleted.Except to the extent that we acquire properties containing proved reserves or conduct successful development and exploration activities, or both, our proved reserves will decline as reserves are produced.Our future oil and gas production is, therefore, highly dependent upon our ability to find or acquire additional reserves. The business of acquiring, enhancing or developing reserves is capital intensive. We require cash flow from operations as well as outside investments to fund our acquisition and development activities.If our cash flow from operations is reduced and external sources of capital become limited or unavailable, our ability to make the necessary capital investment to maintain or expand our asset base of oil and gas reserves would be impaired. The Oil and Gas Industry has Mechanical and Environmental Risks. Oil and gas drilling and production activities are subject to numerous risks.These risks include the risk that no commercially productive oil or gas reservoirs will be encountered, that operations may be curtailed, delayed or canceled, and that title problems, weather conditions, compliance with governmental requirements, mechanical difficulties or shortages or delays in the delivery of drilling rigs and other equipment may limit our ability to develop, produce or market our reserves.New wells we drill may not be productive and we may not recover all or any portion of our investment in the well.Drilling for oil and gas may involve unprofitable efforts, not only from dry wells but also from wells that are productive but do not produce sufficient net revenues to return a profit after drilling, operating and other costs.In addition, our properties may be susceptible to hydrocarbon drainage from production by other operators on adjacent properties. Industry operating risks include the risks of fire, explosions, blow outs, pipe failure, abnormally pressured formations and environmental hazards, such as oil spills, natural gas leaks, ruptures or discharges of toxic gases, the occurrence of any of which could result in substantial losses due to injury or loss of life, severe damage to or destruction of property, natural resources and equipment, pollution or other environmental damage, clean up responsibilities, regulatory investigation and penalties and suspension of operations.In accordance with customary industry practice, we maintain insurance for these kinds of risks, but we cannot be sure that our level of insurance will cover all losses in the event of a drilling or production catastrophe.Insurance is not available for all operational risks, such as risks that we will drill a dry hole, fail in an attempt to complete a well or have problems maintaining production from existing wells. Drilling is a Speculative Activity Even With Newer Technology. Assessing drilling prospects is uncertain and risky for many reasons.We have grown in the past several years by using 3-D seismic technology to acquire and develop exploratory projects in northern California, as well as by acquiring producing properties for further development.The successful acquisition of such properties depends on our ability to assess recoverable reserves, future oil and gas prices, operating costs, potential environmental and other liabilities and other factors. Nevertheless, exploratory drilling remains a speculative activity.Even when fully utilized and properly interpreted, 3-D seismic data and other advanced technologies assist geoscientists in identifying subsurface structures but do not enable the interpreter to know whether hydrocarbons are in fact present.In addition, 3-D seismic and other advanced technologies require greater pre-drilling expenditures than traditional drilling strategies, and we could incur losses as a result of these costs. Therefore, our assessment of drilling prospects are necessarily inexact and their accuracy inherently uncertain.In connection with such an assessment, we perform a review of the subject properties that we believe to be generally consistent with industry practices.Such a review, however, will not reveal all existing or potential problems, nor will it permit us to become sufficiently familiar with the properties to fully assess their deficiencies and capabilities. Breaches of Contract by Sellers of Properties Could Adversely Affect Operations. In most cases, we are not entitled to contractual indemnification for pre closing liabilities, including environmental liabilities, and we generally acquire interests in the properties on an "as is" basis with limited remedies for breaches of representations and warranties.In those circumstances in which we have contractual indemnification rights for pre-closing liabilities, the seller may not fulfill those obligations and leave us with the costs. 5 Table of Contents We May Not be Able to Acquire Producing Oil and Gas Properties Which Contain Economically Recoverable Reserves. Competition for producing oil and gas properties is intense and many of our competitors have substantially greater financial and other resources than we do.Acquisitions of producing oil and gas properties may be at prices that are too high to be acceptable. We Require Substantial Capital for Exploration and Development. We make substantial capital expenditures for our exploration and development projects.We will finance these capital expenditures with cash flow from operations and sales of direct working interests to third party investors.We will need additional financing in the future to fund our developmental and exploration activities.Additional financing that may be required may not be available or continue to be available to us.If additional capital resources are not available to us, our developmental and other activities may be curtailed, which would harm our business, financial condition and results of operations. Profit Depends on the Marketability of Production. The marketability of our natural gas production depends in part upon the availability, proximity and capacity of natural gas gathering systems, pipelines and processing facilities.Most of our natural gas is delivered through natural gas gathering systems and natural gas pipelines that we do not own.Federal, state and local regulation of oil and gas production and transportation, tax and energy policies, and/or changes in supply and demand and general economic conditions could adversely affect our ability to produce and market its oil and gas.Any dramatic change in market factors could have a material adverse effect on our financial condition and results of operations. We Depend on Key Personnel. Our business will depend on the continued services of our co-presidents and co-chief executive officers, Donald H. Hosmer and Stephen M. Hosmer.Stephen Hosmer is also the chief financial officer.We do not have employment agreements with either Donald or Stephen Hosmer.The loss of the services of either of these individuals would be particularly detrimental to us because of their background and experience in the oil and gas industry. The Hosmer Family Exerts Significant Influence Over Stockholder Matters. The control positions held by members of the Hosmer family may discourage others from making bids to buy Royale Energy or change its management without their consent.Donald H. Hosmer is the co-president of the company.Stephen M. Hosmer is the co-president and chief financial officer.Harry E. Hosmer is the chairman of the board.Together, they make up three of the eight members of our board of directors.AtMarch 1, 2012, these individuals owned or controlled the following amounts of Royale Energy common stock, including shares they had the right to acquire on the exercise of outstanding stock options: Name Number of Shares (1) Percent (2), (3) Donald H. Hosmer % Stephen M. Hosmer (4) % Harry E. Hosmer % Total % Includes the following options to purchase shares of stock:Donald H. Hosmer – 50,000, Stephen M. Hosmer – 50,000, and Harry E. Hosmer – 50,000. Based on total of10,903,473 outstanding shares onMarch 1, 2012. Calculated pursuant to Rule 13d-3 of the Securities and Exchange Commission. Includes 24,000 shares of stock owned by the minor children of Stephen M. Hosmer.Mr. Hosmer disclaims beneficial ownership of the shares owned by his children. 6 Table of Contents The amounts of stock owned by Hosmer family members make it quite likely that they could control the outcome of any contested vote of the stockholders on matters related to management of the corporation. The Oil and Gas Industry is Highly Competitive. The oil and gas industry is highly competitive in all its phases. Competition is particularly intense with respect to the acquisition of desirable producing properties, the acquisition of oil and gas prospects suitable for enhanced production efforts, and the hiring of experienced personnel.Our competitors in oil and gas acquisition, development, and production include the major oil companies in addition to numerous independent oil and gas companies, individual proprietors and drilling programs. Many of our competitors possess and employ financial and personnel resources far greater than those which are available to us.They may be able to pay more for desirable producing properties and prospects and to define, evaluate, bid for, and purchase a greater number of producing properties and prospects than we can. We must compete against these larger companies for suitable producing properties and prospects, to generate future oil and gas reserves. Governmental Regulations Can Hinder Production. Domestic oil and gas exploration, production and sales are extensively regulated at both the federal and state levels.Legislation affecting the oil and gas industry is under constant review for amendment or expansion, frequently increasing the regulatory burden.Also, numerous departments and agencies, both federal and state, have legal authority to issue, and have issued, rules and regulations affecting the oil and gas industry which often are difficult and costly to comply with and which carry substantial penalties for noncompliance.State statutes and regulations require permits for drilling operations, drilling bonds, and reports concerning operations.Most states where we operate also have statutes and regulations governing conservation matters, including the unitization or pooling of properties.Our operations are also subject to numerous laws and regulations governing plugging and abandonment, discharging materials into the environment or otherwise relating to environmental protection.The heavy regulatory burden on the oil and gas industry increases its costs of doing business and consequently affects its profitability.Changes in the laws, rules or regulations, or the interpretation thereof, could have a materially adverse effect on our financial condition or results of operation. Minority or Royalty Interest Purchases Do Not Allow Us to Control Production Completely. We sometimes acquire less than the controlling working interest in oil and gas properties.In such cases, it is likely that these properties would not be operated by us.When we do not have controlling interest, the operator or the other co-owners might take actions we do not agree with and possibly increase costs or reduce production income in ways we do not agree with. Environmental Regulations Can Hinder Production. Oil and gas activities can result in liability under federal, state and local environmental regulations for activities involving, among other things, water pollution and hazardous waste transport, storage, and disposal.Such liability can attach not only to the operator of record of the well, but also to other parties that may be deemed to be current or prior operators or owners of the wells or the equipment involved.We have inspections performed on our properties to assure environmental law compliance, but inspections may not always be performed on every well, and structural and environmental problems are not necessarily observable even when an inspection is undertaken. Item 1B Unresolved Staff Comments None Item 2 Description of Property Since 1993, Royale Energy has concentrated on development of properties in the Sacramento Basin and the San Joaquin Basin of Northern and Central California.In 2011, Royale Energy drilled seven wells in northern and central California, four of which were commercially productive wells, three are currently producing and one is awaiting pipeline hookup. In December 2011, Royale Energy successfully acquired 100,480 acres on the North Slope in a lease sale by the State of Alaska. Out of 13 companies bidding on 178 tracts, Royale won 60 tracts in the heart of the oil window. The company's 100,480 acre position represents 30% of the 334,969 acres leased in this sale. The exact acreage positions will be finalized by the State of Alaska in 2012. 7 Table of Contents Following industry standards, Royale Energy generally acquires oil and natural gas acreage without warranty of title except as to claims made by, through, or under the transferor.In these cases, Royale Energy attempts to conduct due diligence as to title before the acquisition, but it cannot assure that there will be no losses resulting from title defects or from defects in the assignment of leasehold rights.Title to property most often carries encumbrances, such as royalties, overriding royalties, carried and other similar interests, and contractual obligations, all of which are customary within the oil and natural gas industry. During 2011, Royale Energy maintained a revolving credit agreement with Texas Capital Bank, N.AUnder the terms of the agreement, Royale Energy may borrow, repay, and reborrow money from Texas Capital Bank with a total credit line of $14,250,000.The maximum allowable amount of each credit request is governed by a formula in the agreement.The maximum allowable amount at December 31, 2011, was $2,750,000.At December 31, 2011, Royale Energy owed $2,750,000 under this credit line.Royale uses advances under this credit line to finance lease acquisition operations and for temporary working capital.Following is a discussion of Royale Energy's significant oil and natural gas properties.Reserves at December 31, 2011, for each property discussed below, have been determined by Netherland, Sewell & Associates, Inc., and Source Energy, LLC, registered professional petroleum engineers, in accordance with reports submitted to Royale Energy on February 22, 2012 and February 8, 2012, respectively. Northern California Royale Energy owns lease interests in eleven gas fields with locations ranging from Tehama County in the north to Kern County in the south, in the Sacramento and San Joaquin Basins in California.At December 31, 2011, Royale operated 57 wells in California with estimated total proven, developed, and undeveloped reserves at approximately 3.9 BCF, according to Royale’s independently prepared reserve report as of December 31, 2011. Developed and Undeveloped Leasehold Acreage As of December 31, 2011, Royale Energy owned leasehold interests in the following developed and undeveloped properties in both gross and net acreage. Developed Undeveloped (1) Gross Acres Net Acres Gross Acres Net Acres California All Other States Total Does not include approximately 100,000 acres being acquired on the North Slope in a December 2011 lease sale by the State of Alaska. 8 Table of Contents Drilling Activities The following table sets forth Royale Energy's drilling activities during the years ended December 31, 2009, 2010 and 2011.All wells are located in the Continental U.S., in California, Texas, Louisiana and Utah. Year Type of Well(a) Gross Wells(e) Net Wells(b) Total Producing(c) Dry(d) Producing(c) Dry(d) Exploratory 3 2 1 Developmental 2 1 1 Exploratory 7 5 2 Developmental 2 1 1 Exploratory 1 0 1 Developmental 6 4 2 a) An exploratory well is one that is drilled in search of new oil and natural gas reservoirs, or to test the boundary limits of a previously discovered reservoir.A developmental well is one drilled on a previously known productive area of an oil and natural gas reservoir with the objective of completing that reservoir. b) Gross wells represent the number of actual wells in which Royale Energy owns an interest.Royale Energy's interest in these wells may range from 1% to 100%. c) A producing well is one that produces oil and/or natural gas that is being purchased on the market. d) A dry well is a well that is not deemed capable of producing hydrocarbons in paying quantities. e) One "net well" is deemed to exist when the sum of fractional ownership working interests in gross wells or acres equals one.The number of net wells is the sum of the fractional working interests owned in gross wells expressed as a whole number or a fraction. Production The following table summarizes, for the periods indicated, Royale Energy's net share of oil and natural gas production, average sales price per barrel (BBL), per thousand cubic feet (MCF) of natural gas, and the MCF equivalent (MCFE) for the barrels of oil based on a 10 to 1 ratio of the price per barrel of oil to the price per MCF of natural gas."Net" production is production that Royale Energy owns either directly or indirectly through partnership or joint venture interests produced to its interest after deducting royalty, limited partner or other similar interests.Royale Energy generally sells its oil and natural gas at prices then prevailing on the "spot market" and does not have any material long term contracts for the sale of natural gas at a fixed price. Net volume Oil (BBL) Gas (MCF) MCFE Average sales price Oil (BBL) $ $ $ Gas (MCF) $ $ $ Net production costs and taxes $ $ $ Lifting costs (per MCFE) $ $ $ 9 Table of Contents Net Proved Oil and Natural Gas Reserves As of December 31, 2011, Royale Energy had proved developed reserves of 4,174 MMCF and total proved reserves of 4,570 MMCF of natural gas on all of the properties Royale Energy leases.For the same period, Royale Energy also had proved developed oil reserves of 5 MBBL and total proved oil reserves of 5 MBBL. Oil and gas reserve estimates and the discounted present value estimates associated with the reserve estimates are based on numerous engineering, geological and operational assumptions that generally are derived from limited data. Item 3Legal Proceedings National Fuel Corporation (“NFC”) v. Royale Energy, Inc., No. 080800735, Uintah County, Utah. NFC filed this lawsuit seeking to remove Royale as operator of the propertyin which Royale is the 75% record owner and operator and NFC is a non-operator with a 25% ownership.Trial was held on October 18-21, 2011, at which Royale defended itself vigorously.On February 2, 2012, the Court issued its ruling, denying NFC’s request to remove Royale as operator.A proposed judgement has been submitted to the Court, and we are awaiting entry of the judgement.It is uncertain if NFC will appeal this ruling. Douglas Jones v. Royale Energy, Inc., et.al. On July 1, 2010, Douglas Jones filed a lawsuit against the Company in the Circuit Court, 17th Judicial District, Broward County, Florida.Mr. Jones was an independent contractor handling certain aspects of sales for the Company prior to July 2, 2008.He asserts that he is entitled to an unspecified amount for commissions and expenses.The Company denies that any money is owed to Mr. Jones, and intends to defend the lawsuit vigorously.On August 16, 2010, the Company filed a motion to dismiss the lawsuit for lack of jurisdiction in the Florida courts.The Court has set the motion to dismiss for hearing on March 15, 2012.If the case is not dismissed on the jurisdictional motion, Royale intends to answer the complaint and oppose the lawsuit vigorously. Item 4 Mine Safety Disclosures Not Applicable 10 Table of Contents PART II Item 5Market for Common Equity and Related Stockholder Matters Since 1997 Royale Energy’s Common Stock has been traded on the Nasdaq National Market System under the symbol “ROYL”.Since July 1, 2009, Royale Energy’s stock has been listed on the NASDAQ Capital Market, and prior to that, our stock was listed on the NASDAQ Global Market.As of December 31, 2011, 10,790,431 shares of Royale Energy’s Common Stock were held by approximately 4,850 stockholders.The following table reflects the high and low quarterly closing sales prices from January 2010 through December 2011. 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr High Low High Low High Low High Low Dividends The Board of Directors did not issue cash or stock dividends in 2011 or 2010. Recent Sales of Unregistered Securities In November 2011, ownership of31,667 shares of restricted common stock which had been awarded to the seven directors of Royale Energy for services rendered, vested.The restricted stock originally had been awarded in 2008 in reliance on the exemption from registration requirements of the Securities Act of 1933 contained in Section 4(2) thereof.In March 2011, one director exercised stock options to purchase a total of 18,440 shares of common stock in a cashless exercise.The stock options had originally been awarded in 2008 at an exercise price of $3.50 per share. In February 2012, four directors exercised stock options to purchase a total of 62,410 shares of common stock in cashless exercises.The stock options had originally been awarded in 2008 at exercise prices of $3.50 per share.In January 2012, one director exercised stock options, which also had been awarded in 2008, to purchase 14,654 shares of common stock for cash at an exercise price of $3.50 per share.The options had been issued and the stock was purchased in reliance on the exemption from registration requirements of the Securities Act of 1933 contained in Section 4(2) thereof. Performance Graph The following stock price performance graph is included in accordance with the SEC’s executive compensation disclosure rules and is intended to allow stockholders to review Royale Energy’s executive compensation policies in light of corresponding stockholder returns, expressed in terms of the appreciation of Royale Energy’s common stock relative to two broad-based stock performance indices.The information is included for historical comparative purposes only and should not be considered indicative of future stock performance.The graph compares total return on $100 value of Royale Energy’s common stock on December 31, 2006, with the cumulative total return of the Standard & Poor’s Composite 500 Stock Index and the Dow Jones U.S. Exploration and Production Index from December 31, 2006 through December 31, 2011. 11 Table of Contents Royale Energy, Inc. 81 81 77 65 S & P Composite 500 Stock Index 64 79 89 89 DJ US Exploration and Production Index 85 Item 6 Selected Financial Data (In thousands, except earnings per share data) As of December 31, Income Statement Data: Revenues $ Operating Income (Loss) Net Income (Loss) Basic Earnings(Loss) Per Share ) Balance Sheet Date: Oil & Gas Properties, Equipment & Fixtures $ Total Assets Long Term Obligations Total Stockholders’ Equity 12 Table of Contents Item 7Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with Royale Energy’s Financial Statements and Notes thereto and other financial information relating to Royale Energy included elsewhere in this document. For the past eighteen years, Royale Energy has primarily acquired and developed producing and non-producing natural gas properties in California.In 2004, Royale Energy began developing leases in Utah.The most significant factors affecting the results of operations are (i) changes in oil and natural gas production levels and reserves, (ii) recording of turnkey drilling revenues and the associated drilling expense, and (iii) the change in commodities price of natural gas and oil reserves owned by Royale Energy. Critical Accounting Policies Revenue Recognition Royale Energy’s financial statements include its pro rata ownership of wells.Royale Energy usually sells a portion of the working interest in each lease that it acquires to third party investors and retains a portion of the prospect for its own account.Royale Energy generally retains about a 50% working interest.All results, successful or not, are included at its pro rata ownership amounts: revenue, expenses, assets, and liabilities. Royale Energy has developed two profit-oriented segments of business: marketing direct working interests (DWI), and producing and selling oil and gas. Royale Energy derives DWI revenue from sales of working interests to high net worth individuals.The DWI revenue is divided into payments for pre-drilling costs and for drilling costs.DWI investments are non-refundable.Royale Energy recognizes the pre-drilling revenue portion when the investor deposits money with Royale Energy.The company holds the remaining investment as deferred turnkey drilling until drilling is complete.Occasionally, drilling is delayed due to the permitting process or drilling rig availability.At December 31, 2011 and 2010, Royale Energy had deferred turnkey drilling of $4,879,853 and $3,866,319 respectively. The primary business segment is oil and gas production.Northern and central California accounted for approximately 99% of the company’s successful natural gas production in 2011.Natural gas flows from the wells into gathering line systems, which are equipped occasionally with compressor systems, which in turn flow into metered transportation and customer pipelines.Monthly, price data and daily production are used to invoice customers for amounts due to Royale Energy and other working interest owners.Royale Energy operates virtually all of its own wells and receives industry standard operator fees. Oil and Gas Property and Equipment Royale Energy follows the successful efforts method of accounting for oil and gas properties.Costs are accumulated on a field-by-field basis.These costs include pre-drilling activities such as leasing rents paid, drilling costs, and post-drilling tangible costs.Costs of unproved properties are excluded from amortization until the properties are evaluated.Royale Energy regularly evaluates its unproved properties on a field-by-field basis for possible impairment.Due to the unpredictable nature of exploration drilling activities, the amount and timing of impairment expenses are difficult to predict with any certainty. Depletion The units of production method of accounting uses proved reserves in the calculation of depletion, depreciation and amortization.Proved reserves are estimated quantities of crude oil, natural gas, and natural gas liquids which geological and engineering data demonstrate with reasonable certainty to be recoverable from known reservoirs under existing economic and operating conditions.Proved reserves cannot be measured exactly, and the estimation of reserves involves judgment determinations.Independent engineering reserve estimates must be reviewed and adjusted periodically to reflect additional information gained from reservoir performance, new geological and geophysical data and economic changes.The estimates are based on current technology and economic conditions, and Royale Energy considers such estimates to be reasonable and consistent with current knowledge of the characteristics and extent of production.The independent engineering estimates include only those amounts considered to be proved reserves and do not include additional amounts which may result from new discoveries in the future, or from application of secondary and tertiary recovery processes where facilities are not in place or for which transportation and/or marketing contracts are not in place.Changes in previous estimates of proved reserves result from new information obtained from production history and changes in economic factors. 13 Table of Contents Impairment Of Assets Producing property costs are evaluated for impairment and reduced to fair value if the sum of expected undiscounted future cash flows is less than net book value pursuant to the Extractive Activities Topic of the Financial Accounting Standard Board’s (FASB) Accounting Standards Codification.Impairment of non-producing leasehold costs and undeveloped mineral and royalty interests are assessed periodically on a property-by-property basis and any impairment in value is charged to expense.We periodically review for impairment of proved properties on a field-by-field basis.Unamortized capital costs are measured on a field basis and are reduced to fair value if it is determined that the sum of expected future net cash flows are less than the net book value.We determine if impairment has occurred through either adverse changes or as a result of its periodic review for impairment.Impairment is measured on a 10% discounted cash flows basis.We regard impairment costs of undeveloped properties as a component of our turnkey drilling overhead, since impairment costs amount to a write-down of previously acquired property inventory that we were unable to successfully develop as part of our turnkey drilling program. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.The most significant estimates pertain to proved oil, plant products and gas reserve volumes and the future development costs.Actual results could differ from those estimates. Deferred Income Taxes Deferred income taxes reflect the net tax effects, calculated at currently enacted rates, of (a) future deductible/taxable amounts attributable to events that have been recognized on a cumulative basis in the financial statements or income tax returns, and (b) operating loss and tax credit carry forwards.A valuation allowance for deferred tax assets is recorded when it is more likely than not that the benefit from the deferred tax asset will not be realized. Results of Operations for the Twelve Months Ended December 31, 2011, as Compared to the Twelve Months Ended December 31, 2010 For the year ended December 31, 2011, we recorded a net loss of $4,104,338 a $5,412,366 decline when compared to our net profit of $1,308,028 during 2010.This reduction was primarily due to an impairment of our oil and gas properties of $4,529,058 and lower turnkey drilling revenues due to a decrease in the number of wells drilled during 2011.Total revenues from operations for the year in 2011 were $11,671,048, an increase of $72,608, or 1%, from the total revenues of $11,598,440 in 2010, the result of higher sales of oil and natural gas. In 2011, revenues from oil and gas production increased by 60.1% to $4,879,397 from $3,047,201 in 2010, due to higher natural gas production as three wells, two of which were drilled during the fourth quarter of 2010, were brought online early in 2011.The net sales volume of natural gas for the year ended December 31, 2011, was approximately 1,144,469 MCF with an average price of $4.08 per MCF, versus 603,330 MCF with an average price of $4.28 per MCF for 2010.This represents an increase in net sales volume of 541,139 MCF or 89.7%.The net sales volume for oil and condensate (natural gas liquids) production was approximately 2,264 barrels with an average price of $90.48 per barrel for the year ended December 31, 2011, compared to 6,511 barrels at an average price of $70.95 per barrel for the year in 2010.This represents a decrease in net sales volume of 4,247 barrels, or 65.2%.This decrease was mainly due to the sale of several oil producing wells in the first quarter of 2011. Oil and gas lease operating expenses increased by $296,016, or 24.2%, to $1,517,920 for the year ended December 31, 2011, from $1,221,904 for the year in 2010.This increase was mainly due to higher transportation costs stemming from the increased production in 2011.When measuring lease operating costs on a production or lifting cost basis, in 2011, the $1,517,920 equates to a $1.30 per MCFE lifting cost versus a $1.83 per MCFE lifting cost in 2010, a 29% decrease. 14 Table of Contents For the year ended December 31, 2011, turnkey drilling revenues decreased $1,935,208 to $5,933,065 from $7,868,273 in 2010, or 24.6%.We also had a $963,304 or 37.6% increase in turnkey drilling and development costs to $3,523,372 in 2011 from $2,560,068 in 2010.In 2011 we drilled seven wells, six developmental wells and one exploratory well versus nine wells, seven exploratory wells and two developmental wells in 2010, which lead to our decrease in turnkey revenues.Turnkey costs increased because the wells drilled in 2011 were deeper and more expensive than those drilled in 2010.Our gross margins, or profits, on drilling depend on our ability to accurately estimate the costs associated with the development of projects in which we sell working interests and to acquire viable properties that can be successfully developed.Costs associated with contract drilling depend on location, well depth, weather, and availability of drilling contractors and equipment.Our gross margin on drilling decreased to 40.6% from 67.5% for the years ended December 31, 2011 and 2010, respectively.Gross margin is calculated as the difference between turnkey drilling revenue and turnkey drilling expense.However, management believes that a portion of its impairment losses should also be considered as a cost of drilling in determining the profitability of this segment, because impairment costs are incurred in the selection of higher quality prospects for ultimate development. Impairment losses of $4,529,058 and $500,144 were recorded in 2011 and 2010, respectively.In both years, we recorded impairments in fields where year end reserve values were less than the net book values of wells or where lease and land costs were no longer viable.In 2011, two California fields, the Lonestar and Bowerbank fields were impaired $3,776,385 and $28,566, respectively, whileour Utah field was also impaired by $710,124.These impairments were due to lower proved developed reserves than current book values primarily due to a substantial drop in the price of natural gas.In 2010, the River Island, Dunnigan Hills, Rio Vista and Bowerbank fields were impaired $233,521, $22,118 and $17,931, $24,680 respectively for the same reason. Additionally in 2011 and 2010, we recorded lease impairments of $12,959 and $201,883 respectively, on various capitalized lease and land costs that were no longer viable. Bad debt expense for 2011 and 2010 were $86,294 and $43,153, respectively.These expenses arose from identified uncollectable receivables relating to our oil and natural gas properties either plugged and abandoned or scheduled for plugging and abandonment.We periodically review our accounts receivable from working interest owners to determine whether collection of any of these charges where doubtful.By contract, the Company may not collect some charges from its Direct Working Interest owners for certain wells that ceased production or had been sold during the year, to the extent that these charges exceed production revenue The aggregate of supervisory fees and other income was $858,586 for the year ended December 31, 2011, an increase of $175,620 (25.7%) from $682,966 during the year in 2010.This increase was mainly due to higher pipeline and compressor revenues generated from the increase in natural gas production.Supervisory fees are charged in accordance with the Council for Petroleum Accountants Societies (COPAS) policy for reimbursement of expenses associated with the joint accounting for billing, revenue disbursement, and payment of taxes and royalties.These charges are reevaluated each year and adjusted up or down as deemed appropriate by a published report to the industry by Ernst & Young, LLP, Certified Public Accountants.Supervisory fees decreased $8,908 or 2.3%, to $385,575 in 2011 from $394,483 in 2010. Depreciation, depletion and amortization expense increased to $2,362,065 from $919,355 an increase of $1,442,710 (156.9%) for the year ended December 31, 2011, as compared to 2010.The depletion rate is calculated using production as a percentage of reserves.This increase in depletion expense was mainly due to the higher natural gas production during 2011 resulting in an increased depletion rate of our oil and natural gas properties. General and administrative expenses increased slightly by $37,839 or 1%, from $4,001,370 for the year ended December 31, 2010, to $4,039,209 for the year in 2011.This increase was primarily due to higher employee related costs.Legal and accounting expense increased to $933,856 for the year, compared to $574,384 for 2010, a $359,472 or 62.6% increase.This increase was the result of higher legal fees in 2011 primarily related to the conclusion of the Mountain West and National Fuel litigation. Marketing expense for the year ended December 31, 2011, increased $91,964 or 14.8%, to $713,495, compared to $621,531 for the year in 2010.Marketing expense usually varies from period to period according to the number of marketing events attended by personnel and their associated costs. In 2011, we sold our working interest in two separate non-core properties and other equipment resulting in a gain of $759,763.The properties were located in Kern County, California and Gaines County, Texas.Additionally during 2011, we had a write down of $258,043 on certain oil and gas pipeline inventoryto its estimated current market value.In 2010, we recorded a loss of $3,310 on the sales of non-oil and gas assets. During 2010, we received title to securities stemming from a litigation settlement received approximately 10 years ago; the securities at that time had an undeterminable value.In June 2010, Royale began to liquidate its position and during the third quarter had fully liquidated its position.In 2010, the Companyrecognized a net unrealized holding loss of $676,563 in the other comprehensive income section of the Statement of Operations, and a realized gain of $907,679 from the complete liquidation of these securities in the other income section of the Statement of Operations. 15 Table of Contents During 2011, interest expense increased to $138,218 from $46,613 in 2010, a $91,605 or 196.5% increase.This was due to an increase in the usage of our bank line of credit.Further details concerning Royale’s line of credit usage can be found in the Capital Resources and Liquidity section below. In 2011, we had income tax benefit of $1,677,771 due to our net loss before taxes of $5,782,109.In 2010, we had an income tax expense of $706,259 due to our net profit before taxes of $2,014,287.For 2011, the use of a percentage depletion carryover valuation allowance created from the current and past operations results in an effective tax rate less than the normal federal rate of 34% plus the relevant state rates (mostly California, 9.3%). Results of Operations for the Twelve Months Ended December 31, 2010, as Compared to the Twelve Months Ended December 31, 2009 For the year ended December 31, 2010, we achieved a net profit of $1,308,028, a $3,505,171 improvement when compared to our net loss of $2,197,143 during 2009.This improvement was primarily due to higher turnkey drilling revenues due to an increase in the number of wells drilled during 2010.Total revenues from operations for the year in 2010 were $11,598,440, an increase of $2,972,855, or 34.5%, from the total revenues of $8,625,585 in 2009, also the result of higher turnkey drilling revenues. In 2010, revenues from oil and gas production increased by 8.8% to $3,047,201 from $2,800,557 in 2009, due to slight increases in both production and the commodity prices received for our oil and natural gas production.The net sales volume of natural gas for the year ended December 31, 2010, was approximately 603,330 MCF with an average price of $4.28 per MCF, versus 575,995 MCF with an average price of $4.09 per MCF for 2009.This represents an increase in net sales volume of 27,335 MCF or 4.7%.This increase was due to higher production volumes of wells drilled and put online during the latter part of the year.The net sales volume for oil and condensate (natural gas liquids) production was approximately 6,511 barrels with an average price of $70.95 per barrel for the year ended December 31, 2010, compared to 8,364 barrels at an average price of $52.92 per barrel for the year in 2009.This represents a decrease in net sales volume of 1,853 barrels, or 22.2%. Oil and gas lease operating expenses decreased by $194,066, or 13.7%, to $1,221,904 for the year ended December 31, 2010, from $1,415,970 for the year in 2009.This decrease was mainly due to continuing cost control measures, lower workover costs and other reduced lease operating costs during 2010.When measuring lease operating costs on a production or lifting cost basis, in 2010, the $1,221,904 equates to a $1.83 per MCFE lifting cost versus a $2.15 per MCFE lifting cost in 2009, a 14.9% decrease. For the year ended December 31, 2010, turnkey drilling revenues increased $2,806,469 to $7,868,273 from $5,061,804 in 2009, or 55.4%.We also had a $413,164 or 19.2% increase in turnkey drilling and development costs to $2,560,068 in 2010 from $2,146,904 in 2009.In 2010 we drilled nine wells, seven exploratory wells and two developmental wells versus five wells, three exploratory wells and two developmental wells in 2009.Our gross margins, or profits, on drilling depend on our ability to accurately estimate the costs associated with the development of projects in which we sell working interests and to acquire viable properties that can be successfully developed.Costs associated with contract drilling depend on location, well depth, weather, and availability of drilling contractors and equipment.Our gross margin on drilling increased to 67.5% from 57.6% for the years ended December 31, 2010 and 2009, respectively.Gross margin is calculated as the difference between turnkey drilling revenue and turnkey drilling expense.However, management believes that a portion of its impairment losses should also be considered as a cost of drilling in determining the profitability of this segment, because impairment costs are incurred in the selection of higher quality prospects for ultimate development. Impairment losses of $500,144 and $1,935,861 were recorded in 2010 and 2009, respectively.In both years, we recorded impairments in fields where year end reserve values were less than the net book values of wells or where lease and land costs that were no longer viable.In 2010, the River Island field was impaired $233,521 due to lower proved producing reserves than current book values. Additionally, two other California fields, Dunnigan Hills, and Rio Vista were impaired $22,118 and $17,931, respectively, also due to lower proved producing reserves than current book values.Our Bowerbank field in California was impaired $24,680 due to lower proved undeveloped reserves than current book values.In 2009, the majority of the impairment, $1,124,293, was recorded in our Utah fields, where various recently drilled wells had significantly lower proved developed nonproducing reserves than originally estimated.Much of these were costs carried over from wells drilled in 2008.Our Elkhorn Slough and East Rice Creek fields, both in California, were impaired $341,098 and $205,173, respectively, due to lower proved producing reserves than their current book values.Two other California fields, the Rio Vista and Bowerbank, were impaired $74,124 and $71,975, respectively, due to lower proved undeveloped reserves than originally estimated.Additionally in 2010 and 2009, we recorded lease impairments of $201,883 and $112,165, respectively, on various capitalized lease and land costs that were no longer viable. 16 Table of Contents Bad debt expense for 2010 and 2009 were $43,153 and $255,478, respectively.These expenses arose from identified uncollectable receivables relating to our oil and natural gas properties either plugged and abandoned or scheduled for plugging and abandonment.In 2010 and 2009, approximately 79% and 78%, respectively, of these expenses arose from two of our California wells.We periodically review our accounts receivable from working interest owners to determine whether collection of any of these charges where doubtful.By contract, the Company may not collect some charges from its Direct Working Interest owners for certain wells that ceased production or had been sold during the year, to the extent that these charges exceed production revenue.As a result of those reviews in 2009 we increased the allowance $49,699 for receivables from these Direct Working Interest owners.There were no such increases in 2010. The aggregate of supervisory fees and other income was $682,966 for the year ended December 31, 2010, a decrease of $80,258 (10.5%) from $763,224 during the year in 2009.This decrease was mainly due to the 2009 granting of a seismic license to an industry member for which we were compensated.Supervisory fees are charged in accordance with the Council for Petroleum Accountants Societies (COPAS) policy for reimbursement of expenses associated with the joint accounting for billing, revenue disbursement, and payment of taxes and royalties.These charges are reevaluated each year and adjusted up or down as deemed appropriate by a published report to the industry by Ernst & Young, LLP, Public Accountants.Supervisory fees increased $5,747 or 1.5%, to $394,483 in 2010 from $388,736 in 2009. Depreciation, depletion and amortization expense decreased to $919,355 from $989,716 a decrease of $70,361 (7.1%) for the year ended December 31, 2010, as compared to 2009.The depletion rate is calculated using production as a percentage of reserves.This decrease in depletion expense was mainly due to the decrease in our oil and gas asset base from our 2009 impairments. General and administrative expenses increased by $454,554 or 12.8%, from $3,546,816 for the year ended December 31, 2009, to $4,001,370 for the year in 2010.This increase was primarily due to higher employee related expenses such as salaries, taxes and insurances.Legal and accounting expense decreased to $574,384 for the year, compared to $717,173 for 2009, a $142,789 or 19.9% decrease.This decrease stems from higher legal fees incurred during the first two quarters of 2009 pertaining to the Pioneer litigation. Marketing expense for the year ended December 31, 2010, decreased $188,616 or 23.3%, to $621,531, compared to $810,147 for the year in 2009.Marketing expense usually varies from period to period according to the number of marketing events attended by personnel and their associated costs.In 2010, our cost containment measures led to decreases primarily in exhibition costs. In 2010, we recorded a loss of $3,310 on the sales of non-oil and gas assets.In 2009, we recorded a gain on the sales of assets of $45,611 that can be primarily attributable to a reconciling adjustment gain of $170,713 from our 2008 Rio Bravo sale and a loss from the sale of marketable securities of $120,219. During the second quarter of 2010, we received title to securities stemming from a litigation settlement received approximately 10 years ago; the securities at that time had an undeterminable value.In June 2010, Royale began to liquidate its position and during the third quarter had fully liquidated its position.For 2010, the Company has recognized a net unrealized holding loss of $676,563 in the other comprehensive income section of the Statement of Operations, and a realized gain of $907,679 from the complete liquidation of these securities in the other income section of the Statement of Operations. During 2010, interest expense decreased to $46,613 from $101,675 in 2009, a $55,062 or 54.2% decrease.This was due to a decrease in the usage of our bank line of credit.Further details concerning Royale’s line of credit usage can be found in the Capital Resources and Liquidity section below. In 2010, we had income tax expense of $706,259 due to our net profit before taxes of $2,014,287.In 2009, we had an income tax benefit of $1,051,401 due to our net loss before taxes of $3,248,544.For 2009, the use of percentage depletion created from the current operations, and from utilization of unused percentage depletion carryforwards, results in an effective tax rate less than the normal federal rate of 34% plus the relevant state rates (mostly California, 9.3%). Capital Resources and Liquidity At December 31, 2011, Royale Energy had current assets totaling $6,607,496 and current liabilities totaling $9,423,834, a $2,816,338 working capital deficit.We had cash and cash equivalents at December 31, 2011 of $2,946,131 compared to $4,630,722 at December 31, 2010. 17 Table of Contents Our capital expenditure commitments occur as we decide to drill wells to develop our prospects.We generally do not decide to drill any prospect until we have sold a portion of the working interest in a prospect to third parties to diversify our risk and receive a portion of the funds to drill each prospect.We place funds that we receive from third party investors into a separate cash account until they are required for expenditures on each well.Our capital expenditure needs in addition to those needs are satisfied by selling part of the working interest in prospects. We expect that our available credit and cash flows from operations will be sufficient for capital expenditure needs beyond those satisfied from sales of working interests.We ordinarily fund our operations and cash needs from cash flows generated from operations.We believe that we have sufficient liquidity for 2012 and do not foresee any liquidity demands that cannot be met from cash flow from operations. At the end of 2011, our accounts receivable totaled $1,872,067 compared to $2,451,047 at December 31, 2010, a $578,980 or 23.6% decrease.This was primarily due to lower oil and gas receivables due to a decline in natural gas production at the end of the year when compared to the year end December 31, 2010.At December 31, 2011, our accounts payable and accrued expenses totaled $4,542,741, a decrease of $692,425 or 13.2% over the accounts payable at the end of 2010 of $5,235,166.This decrease was mainly due to decreased drilling activity at year end 2011 when compared to year end 2010. In February 2009, we entered into a new agreement with Texas Capital Bank, N.A. for a new revolving line of credit and letter of credit facility, also secured by our oil and gas properties, of up to $14,250,000 and separate letter of credit facility of up to $750,000, for the purposes of refinancing Royale’s existing debt and to fund development, exploration and acquisition activities as well as other general corporate purposes.Under the terms of the agreement, Royale Energy may borrow, repay, and re-borrow funds as necessary.Interest is to be the greater of Texas Capital Bank’s base rate margin plus 1% and the Federal Funds rate but in no event less than 5% per year.On June 1, 2011, Texas Capital Bank re-determined the borrowing base to be $3,250,000 with monthly borrowing base reductions of $100,000 commencing on July 1, 2011.All unpaid principal and interest is payable at maturity on February 13, 2013.At December 31,2011, we had a current borrowing base and outstanding indebtedness on this loan of $2,750,000. The Texas Capital Bank loan agreement contains certain restrictive covenants, including a prohibition of payment of dividends on Royale’s stock (other than dividends paid in stock).The loan agreement contains covenants that, among other things, Royale must: • Maintain a minimum ratio of earnings before interest, taxes, depreciation and amortization to interest expense of at least 3.00 to 1.00; • Maintain a ratio of current assets to current liabilities, as defined in the agreement, of at least 1.00 to 1.00; and • Maintain a tangible net worth as of the close of each fiscal quarter of at least 75% of Royale’s tangible net worth on the loan closing date, plus 75% of positive quarterly net income thereafter. At December 31, 2011, we were not in compliance with the current ratio financial covenant of our loan agreement with the bank, but we have obtained a waiver from the terms of that loan covenant.We are not in default on any principal, interest or sinking fund payment. We do not engage in hedging activities or use derivative instruments to manage market risks. The following schedule summarizes our known contractual cash obligations at December 31, 2011, and the effect such obligations are expected to have on our liquidity and cash flow in future periods. Total Obligations 2013-2014 2015-2016 Beyond Office lease $ $
